Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 7, 2010 (the “Effective
Date”), made and entered into by and between K-V Pharmaceutical Company, a
Delaware corporation (the “Company”), and Stephen A. Stamp (the “Executive”).

RECITALS

WHEREAS, the Company desires to employ the Executive to provide services
pursuant to the terms and conditions of this Agreement; and

WHEREAS, the Executive desires to provide such services to the Company pursuant
to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

1. Employment Duties.

(a) Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve, as Chief Financial Officer, and as an
executive officer of the Company.

(b) Duties. The Executive will have full authority to act on behalf of the
Company in a manner that is consistent with his or her position. The Executive
shall have such power and authority and perform such duties, functions and
responsibilities as are associated with and incident to his or her position, and
as the Board of Directors of the Company (the “Board”) may from time to time
require of him or her; provided, however, that such authority, duties, functions
and responsibilities are generally commensurate with the power, authority,
duties, functions and responsibilities generally performed by Chief Financial
Officers of public companies which are similar in size and nature to, and the
financial position of, the Company. During the Term (as defined herein), the
Executive shall:

(1) devote substantially all of his or her business time, attention and
abilities to the business of the Company (including its subsidiaries or
affiliates, when so required); and

(2) faithfully serve the Company and use his or her best efforts to promote and
develop the interests of the Company.

2. Term of Employment. Unless earlier terminated as provided in Section 4 below,
the term of the Executive’s employment hereunder shall be for a period
commencing on the Effective Date and expiring on December 31, 2011 (the “Term”);
provided, however, the Term will be automatically extended for successive
periods of twelve (12) months, unless either the Executive or the Company gives
written notice to the other at least one hundred eighty (180) days prior to the
expiration of the then current Term that he, she or it, as the case may



--------------------------------------------------------------------------------

be, does not wish to extend the Term for an additional twelve-month period. In
addition, if a Change of Control (as defined herein) shall occur during the
Term, this Agreement shall not expire prior to the second anniversary of the
date of consummation of the Change of Control, and the Term shall automatically
be extended to such second anniversary, as necessary, to give effect to this
provision as of such consummation date.

3. Compensation. Subject to the terms of this Agreement and until the
termination of the Term as provided in Section 2, the Company shall pay
compensation and provide benefits to the Executive as follows:

(a) Base Salary. The Company shall pay to the Executive a base salary of
$325,000 per annum during the Term (the “Base Salary”). The Base Salary shall be
reviewed no less frequently than annually and may be increased at the discretion
of the Board or the Compensation Committee of the Board (the “Committee”), as
applicable. Except as otherwise agreed in writing by the Executive, the Base
Salary shall not be reduced from the amount previously in effect. The Executive
shall receive his or her salary in equal installments in accordance with the
Company’s payroll practices in effect from time to time.

(b) Benefit Continuation and Perquisites. The Executive shall participate during
the Term in such pension, life insurance, health, disability and medical
insurance plans, and such other employee benefit plans and programs for the
benefit of employees of the Company, as well as any executive perquisites
provided to executives with the prior approval of the Committee, as may be
maintained from time to time during the Term, in each case to the extent and in
the manner available to other executives or officers of the Company of
comparable level or position and subject to the terms and provisions of such
plans or programs.

(c) Annual Cash Incentive. During the Term, the Executive shall be eligible to
receive an annual cash bonus based on performance objectives established by the
Committee each year (the “Annual Cash Incentive”), provided that the Company, in
its sole discretion, elects to put into effect an annual cash incentive plan or
similar policy with respect to any applicable year. The Executive’s target
Annual Cash Incentive amount will be the percentage of Base Salary designated as
the target by the Committee, equal to a percentage of the Base Salary then in
effect for each applicable year, which percentage may be increased or decreased
by the Committee in its discretion. Notwithstanding the preceding, Executive’s
Annual Cash Incentive, if any, may be below (including zero), at, or above the
target based upon the achievement of the performance objectives. In addition to
the Annual Cash Incentive, the Company, in its sole discretion, may pay an
additional bonus to the Executive as determined by the Company in accordance
with the Company’s incentive plan or policies as in effect from time to time.

(d) Long-Term Incentive. The Company shall grant to Executive on the date hereof
a one-time cash long-term incentive award as set forth in Schedule 1 to this
Agreement.

(e) Equity Incentives. From time to time as so approved by the Board, the
Executive may become eligible for the grant of equity awards to acquire shares
of the Company’s common stock, par value of $.01 per share (the “Shares”),
pursuant to and subject to the terms and conditions of the Company’s equity
incentive plan in place from time to time and

 

2



--------------------------------------------------------------------------------

any equity award agreement entered into by the Executive and the Company. The
terms of any applicable equity award agreement, as it may be amended from time
to time, and any applicable Company equity incentive plan shall govern the
treatment of the Executive’s equity awards, if any, upon a termination of the
Executive’s employment.

(f) Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred personally by him or her on behalf of the Company
in accordance with the policies and procedures applicable to similarly situated
executives of the Company.

(g) Vacation. The Executive shall be entitled to not less than twenty (20) paid
vacation days during each year of the Term at such times as are mutually agreed
upon by the Executive and the Company, subject to annual increases in accordance
with the Company’s vacation policy. The Company’s vacation policy, as in effect
on the relevant date, shall govern the treatment of Executive’s use, accrual,
carry-over and cashout, if any, of paid vacation days.

(h) Committee Action or Approval. References in this Agreement to actions and
approvals by the Committee shall mean those actions and approvals by the
Committee that have been ratified or approved by the Board to the extent that a
Board ratification or approval is required by the Company’s certificate of
incorporation or by-laws.

4. Termination or Resignation; Compensation Payable Upon Termination or
Resignation.

(a) Earlier Termination of Term. The Executive’s employment with the Company may
terminate prior to the expiration of the Term as follows:

(1) The Company may terminate the Executive’s employment hereunder for Cause (as
defined below) immediately upon written notice to the Executive, and it may
terminate Executive’s employment hereunder without Cause or upon the Executive’s
Disability (as defined below) upon giving the Executive at least thirty
(30) days’ advance written notice;

(2) The Executive’s employment hereunder shall terminate automatically upon his
or her death without any further notice or action required;

(3) Other than upon Relocation (as defined below), the Executive may resign his
or her employment hereunder upon giving the Company at least one hundred twenty
(120) days’ advance written notice; or

(4) The Executive may resign from his or her employment with the Company upon
Relocation, as set forth in Section 4(d) below.

The Executive’s last day of employment with the Company, whether upon expiration
of the Term or earlier termination as provided above, shall be the “Termination
Date”. During some or all of any notice period provided above, the Company may,
in its sole discretion, direct the Executive to perform some or none of his or
her regular duties, provided that,

 

3



--------------------------------------------------------------------------------

notwithstanding any election by the Company to direct the Executive to perform
none of his or her regular duties during the notice period, the Executive shall
be entitled to compensation at the Base Salary for the entire notice period.

(b) Definition of “Cause”. As used herein, “Cause” shall mean, during the Term,
the occurrence of any of the following:

(1) commission of a criminal act in respect of the Executive’s employment or
conviction of, or plea of guilty or no contest to, a felony;

(2) willful misconduct, significant dishonesty, gross negligence or breach of
fiduciary duty in respect of the Executive’s employment;

(3) continuing neglect or failure of the Executive to perform the duties
reasonably assigned to the Executive by the Company and after notice from the
Company of such neglect or failure, the Executive’s failure to cure such neglect
or failure within thirty (30) days of such notice, provided that the Executive
shall be provided only one thirty (30) day cure period for the same neglect or
failure.

Any determination that the Executive should be terminated for Cause may be made
during or after the Term of this Agreement and must be approved by no fewer than
sixty-six and two-thirds (66-2/3) percent of the directors then serving on the
Board; provided, however, that if the Executive is a member of the Board, he or
she shall not participate in such vote, and a determination of cause may be made
by no fewer than sixty-six and two-thirds (66-2/3) percent of the remaining
directors then serving on the Board.

(c) Definition of “Disability”. The Executive shall be considered to have a
“Disability” if he or she satisfies the definition set forth in the Company’s
long-term disability benefit plan in which he or she is enrolled at the time of
the determination or, if there is no such plan, he or she is unable to perform
his or her duties under this Agreement for a continuous period of six (6) months
for reasons of health, and, in the opinion of a physician appointed by the
Company, such disability will continue for a prolonged period of time.

(d) Definition of “Relocation”. As used herein, “Relocation” shall mean the
relocation of the Executive’s principal place of employment to a place more than
seventy-five (75) miles from the Executive’s principal place of employment as of
the Effective Date without the Executive’s prior written consent.

In order to invoke a termination for Relocation, the Executive must provide
written notice to the Company within ninety (90) days of the occurrence of an
event that constitutes Relocation, the Company must have thirty (30) days to
cure the event and Executive must terminate his or her employment, if at all,
within thirty (30) days of the end of the thirty (30) day cure period if the
Company has failed to implement a cure.

(e) Definition of “Change of Control” and “Change of Control Event”.

As used herein, “Change of Control” shall mean the occurrence of any of the
following:

 

4



--------------------------------------------------------------------------------

(1) an acquisition by any individual, entity or group (within the meaning of
Section 13d-3 or 14d-1 of the Securities Exchange Act of 1934, as amended (the
“Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of more than 50% of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors to the Board (the “Outstanding Company Voting
Securities”); provided, however, that “Change of Control” shall not include
(i) the acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar corporate transaction (in each case, a “Corporate
Transaction”) if, pursuant to such Corporate Transaction, the beneficial owners
of the outstanding Shares and Outstanding Company Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than fifty-one percent (51%) of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction and the combined voting power of the outstanding voting securities
of such corporation entitled to vote generally in the election of directors, in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the outstanding Shares and Outstanding Company Voting
Securities, as the case may be, and (ii) for the avoidance of doubt, any
acquisition after the date hereof by any Person who beneficially owned 50% or
more of the combined voting power of the Outstanding Company Voting Securities
prior to the date hereof; or

(2) the consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which the beneficial owners of the outstanding
Shares and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
fifty-one percent (51%) of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction and the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors, in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the outstanding Shares and Outstanding Company Voting Securities, as the case
may be; or

(3) the approval of the stockholders of the Company of (A) a complete
liquidation or dissolution of the Company or (B) the sale or other disposition
of all or substantially all the assets of the Company; excluding, however, such
a sale or other disposition to a corporation with respect to which, following
such sale or other disposition, more than fifty-one percent (51%) of the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors will be then beneficially owned,
directly or indirectly, by the individuals and entities who were the beneficial
owners, respectively, of the outstanding Shares and Outstanding Company Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Shares and Outstanding Company Voting
Securities, as the case may be.

A “Change of Control Event” shall mean the earlier of (i) a Change of Control,
or (ii) the execution and delivery by the Company of an agreement providing for
a Change of Control.

(f) Payments to the Executive Upon Termination of Employment.

 

5



--------------------------------------------------------------------------------

(1) In the event that the Executive’s employment hereunder terminates for any
reason whatsoever (including for Cause), the Company shall pay to the Executive:
(i) an amount equal to his or her accrued but unpaid Base Salary as of the
Termination Date; (ii) any incentive compensation awarded to the Executive as of
the Termination Date for the year preceding the year of termination but not yet
paid; (iii) reimbursement for any unreimbursed business expenses incurred in
accordance with Section 3(f) prior to the Termination Date; (iv) to the extent
required by the Company’s vacation policy as in effect on the Termination Date,
any accrued but unpaid vacation pay; and (v) any amounts or benefits due under
any equity or benefit plan, grant or program in accordance with the terms of
said plan, grant or program but without duplication, in each case as of the
Termination Date (such amounts specified in clauses (i), (ii), (iii), (iv) and
(v) referred to as “Accrued Obligations”).

(2) In the event that: (i) the Executive’s employment hereunder is terminated by
the Company without Cause, or (ii) the Executive terminates his or her
employment upon Relocation, in addition to the Accrued Obligations, and subject
to the Executive’s continued compliance with the provisions of Section 7 below,
the Company shall also pay or provide to the Executive: (A) an amount equal to
one (1) times the sum of (x) Executive’s then-current Base Salary plus
(y) Executive’s target Annual Cash Incentive for the then-current year of the
Term (provided, however, solely for purposes of this Section 4(f)(2), that in
the event the Company has not adopted an annual cash incentive plan or similar
policy with respect to any applicable year, the Annual Cash Incentive for such
year shall be an amount equal to 25 percent of the Executive’s then-current Base
Salary; and, provided further, that if such termination occurs after the initial
term of this Agreement, the average of the Annual Cash Incentive earned by the
Executive for the two calendar years immediately preceding the year of the
Termination Date shall replace “target Annual Cash Incentive”), payable over a
period of twelve (12) months in equal bi-weekly installments, less deductions as
required by law, the first installment to be paid on the first regular payroll
date of the Company after the later of the date on which the general release of
claims provided for in Section 4(g) below is executed by the Executive and
delivered to the Company and the date on which any revocation period in the
general release of claims has expired without its being revoked (the “Release
Effective Date”) (the first such cash payment shall include payment of all
amounts that otherwise would have been due prior to the Release Effective Date
under the terms of this Agreement applied as though such payments commenced
immediately upon the Termination Date); and (B) continued participation in the
Company’s plans providing medical, dental, and vision insurance benefits, as
applicable for the eighteen (18) month period following the Termination Date;
provided that, such welfare plan coverage shall cease if the Executive obtains
other full-time employment providing for comparable welfare plan benefits prior
to the expiration of such eighteen (18) month period. Notwithstanding the
foregoing, in the event that Executive’s employment with the Company is
terminated without Cause by the Company or upon Relocation by the Executive, in
either case, following a Change of Control Event that results in a completed
Change of Control, the Executive will be entitled to the payments provided for
in Section 4(f)(3) below, at the time or times specified in Section 4(f)(3)
below, reduced by any payments already made to the Executive pursuant to this
Section 4(f)(2).

(3) In the event that the Executive’s employment with the Company is terminated
without Cause by the Company or upon Relocation by the Executive within twelve
(12) months after the occurrence of a Change of Control, then in addition to the
Accrued Obligations and in lieu of any other termination payment that would
otherwise be payable to Executive

 

6



--------------------------------------------------------------------------------

hereunder, and subject to the Executive’s continued compliance with the
provisions of Section 7 below, the Company shall pay or provide to the Executive
(A) an amount equal to the sum of (a) an amount equal to one (1) times the sum
of (x) the Executive’s then-current Base Salary, plus (y) Executive’s
then-current target Annual Cash Incentive for the then-current year of the Term
(provided, however, solely for purposes of this Section 4(f)(3), that in the
event the Company has not adopted an annual cash incentive plan or similar
policy with respect to any applicable year, the Annual Cash Incentive for such
year shall be an amount equal to 25 percent of the Executive’s then-current Base
Salary; and, provided further, that if such termination occurs after the initial
term of this Agreement, the average of the Annual Cash Incentives earned by the
Executive for the two calendar years immediately preceding the year of the
Termination Date shall replace “target Annual Cash Incentive”), payable in a
lump sum no later than ten (10) days following the Release Effective Date, and
(B) continued participation in the Company’s plans providing medical, dental,
and vision insurance benefits (as applicable) for the eighteen (18) month period
following the Termination Date; provided that, such welfare plan coverage shall
cease if the Executive obtains other full-time employment providing for
comparable welfare plan benefits prior to the expiration of such eighteen
(18) month period.

(4) Notwithstanding anything herein to the contrary, in the event that following
a termination by the Company without Cause or a termination by the Executive
upon Relocation, it is determined, in accordance with the procedures set forth
in Section 4(b) above, that the Executive committed acts during the Term that
constitute Cause, the payments provided for in Sections 4(f)(2) or (3) shall
immediately cease.

(g) General Release of Claims. No payments will be made or benefits will be
provided under Sections 4(f)(2) or (3), unless (x) the Executive first executes
and delivers to the Company a general release of claims in substantially the
same form as attached as Appendix A to this Agreement, and (y) to the extent any
portion of such general release of claims is subject to the seven-day revocation
period prescribed by the Age Discrimination in Employment Act, as amended, or to
any similar revocation period in effect on the Termination Date, such revocation
period has expired without the general release of claims being revoked. Such
general release of claims shall be provided to Executive within five (5) days of
his or her Termination Date and he or she shall execute the general release of
claims within thirty (30) days. The Executive will forfeit all rights to the
severance payments if the Executive fails to execute and deliver to the Company
the general release of claims within 30 days of its delivery to the Executive or
the Executive revokes the general release of claims. In the event the last
sentence of Section 4(f)(2) becomes effective, Executive shall be required to
execute, deliver to the Company, and not revoke, a second general release of
claims in the manner specified by this Section 4(g) in order to receive the
payments and benefits described in Section 4(f)(3).

(h) In no event shall Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not Executive obtains other employment.

5. Maximum Payment. In the event Executive becomes entitled to any amounts or
benefits payable in connection with a Change of Control or other change of
control (whether or not such amounts are payable pursuant to this Agreement)
(the “Total Payments”), if

 

7



--------------------------------------------------------------------------------

any of such Total Payments are subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by Executive, after deduction of any Excise
Tax on the Total Payments and any federal, state and local income tax and Excise
Tax upon the Gross-Up Payment, shall be equal to the Total Payments; provided,
however that in the event the aggregate value of the Total Payments exceeds
three times the Executive’s “base amount,” as defined in Section 280G(b)(3) of
the Code, (the “Parachute Threshold”) by less than 10%, one or more of the Total
Payments shall be reduced so that the aggregate value of the Total Payments is
$1.00 less than the Parachute Threshold. The Company shall reduce or eliminate
the Total Payments by first reducing or eliminating the portion of the Total
Payments which are payable in cash and then by reducing or eliminating Total
Payments which are not payable in cash, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Change of Control. The preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation. For the avoidance of
doubt, in no event shall the Company be required to pay to Executive any amount
under this Section 5 with respect to any taxes or interest that may arise as a
result of Section 409A (as defined herein). Any Gross-Up Payment, as determined
pursuant to this Section 5 shall be paid by the Company to the Executive within
five days of receipt of the determination of liability for an Excise Tax, but in
no event later than the end of the taxable year following the taxable year in
which the related taxes are remitted by the Executive.

6. Section 409A.

(a) With respect to payments under this Agreement, for purposes of Section 409A
of the Code (“Section 409A”), each severance payment and COBRA continuation
reimbursement payment will be considered one of a series of separate payments.

(b) The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

(c) If at the time of Executive’s separation from service, (i) Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-month period, together with interest for the period
of delay, compounded annually, equal to the prime rate (as published in the Wall
Street Journal) in effect as of the dates the payments should otherwise have
been provided.

(d) Any amount that Executive is entitled to be reimbursed under this Agreement
will be reimbursed to Executive as promptly as practical and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year.

 

8



--------------------------------------------------------------------------------

(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(f) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A be subject to offset, counterclaim or
recoupment by any other amount payable to the Executive unless otherwise
permitted by Section 409A.

(g) To the extent the Executive would be subject to the additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 6. The Executive and the Company agree to cooperate to make such
amendments to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and additional taxes under Section 409A to the extent
possible; provided however, that the Company agrees that any such amendment
shall provide the Executive with economically equivalent payments and benefits,
and the Executive agrees that any such amendment will not materially increase
the cost to, or liability of, the Company with respect to any payments.

(h) Notwithstanding the foregoing, for purposes of the payment of any deferred
compensation to Executive, an event shall not be considered to be a Change of
Control hereunder unless such event is also a “change in ownership,” a “change
in effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company within the meaning of Section 409A.

7. Protection of the Company’s Interests.

(a) The parties agree that as of the Effective Date, the business of the Company
was the development, manufacture, licensing and sale of pharmaceutical products
using drug delivery technologies (hereafter “the business of the Company”).
Executive agrees that during the thirty-six (36) consecutive months immediately
following the Termination Date, regardless of how, when or why the Executive’s
employment ends, Executive will not in any manner or in any capacity, directly
or indirectly, for himself or any other person or entity, actually or attempt to
do any of the following:

(1) Perform any of the same or similar responsibilities as Executive performed
for the Company on behalf of a competitor that engages in the business of the
Company.

(2) Solicit, contact, divert, interfere with or take away any customer of the
Company and/or any of its parents, subsidiaries or affiliates (collectively, the
“Company Entities,” and individually, a “Company Entity”) that has conducted
business or negotiations with any Company Entity during the twelve (12) months
immediately preceding the Termination Date.

 

9



--------------------------------------------------------------------------------

(3) Interfere with any of the suppliers of any Company Entity, including,
without limitation, reducing in any material way the willingness or capability
of any supplier to continue supplying any Company Entity with their present or
contemplated requirements.

(4) Solicit or interfere with any Company Entity’s relationship with any of its
employees or agents, or provide the names of any Company Entity’s employees or
agents, to any third party.

(5) Acquire any interest in any business that markets or sells any product or
product line that is competitive with any product or product line the Company
sold during the twelve (12) months immediately preceding the termination of
employment, except as permitted in Section 8 below.

(b) Executive further agrees that he will not engage in any of the activities
listed above while employed by the Company.

(c) Executive acknowledges and agrees that his experience, knowledge and
capabilities are such that he can obtain employment in unrelated pharmaceutical,
chemical, nutritional, food, industrial, household, confectionery or other
businesses, and that the enforcement of this Section 7 by way of injunction
would not prevent Executive from earning a livelihood. Executive further agrees
that if he has any question(s) regarding the scope of activities restricted by
this Section 7, he will, to avoid confusion or misunderstanding, submit the
question(s) in writing to the Director, Human Resources of the Company for a
written response. Executive additionally agrees to promptly inform and keep the
Company advised of the identity of his employer (including any unit or division
to which Executive is assigned), his work location, and his title and work
responsibilities during the period covered by this Section 7.

(d) Executive agrees to fully disclose the terms of this Agreement to any person
or entity by which or with whom he may hereafter become employed or to which he
may hereafter render services, and agrees that the Company may, if desired, send
a copy of this Agreement, or otherwise make the provisions hereof known, to any
such entity.

(e) In the event of a breach by Executive of any of the terms of Section 7, the
period of time the obligations hereunder apply will be automatically extended
for a period of time equal to the length of time Executive is in breach.

(f) The Executive recognizes and acknowledges that in the course of the
Executive’s employment with the Company the Executive has obtained, or may
obtain, confidential information, whether specifically designated as such or
not, and the Executive agrees to maintain in confidence any confidential
information obtained by or from the Company and will not, during the Term or any
time thereafter, either directly or indirectly, disclose or use confidential
information except with the prior written consent of the Company or until such
confidential information will be in the public domain (other than as a result of
an unauthorized disclosure by the Executive). For the avoidance of doubt, the
parties agree that this Section 7(f) shall survive the termination or expiration
of this Agreement for any reason.

 

10



--------------------------------------------------------------------------------

(g) The Executive agrees not to publicly or privately disparage the Company or
any of the Company’s products, services, divisions, affiliates, related
companies or current or former officers, directors, trustees, employees, agents,
administrators, representatives or fiduciaries. The Company agrees that it will
not issue any official statements disparaging the Executive and will instruct
its officers not to disparage the Executive. Notwithstanding the foregoing,
neither the Executive nor the Company will be restricted from providing
information about the other as required by a court or governmental agency or by
applicable law. Further, the Company and the Executive shall not be restricted
from reporting information regarding his or her performance while employed by
the Company to internal or external auditors, special counsel or investigators,
any applicable enforcement agencies, regulatory agencies, insurance carriers or
in litigation involving the Executive or the Company. The parties agree that
this Section 7(g) shall survive the termination or expiration of this Agreement
for any reason.

(h) Remedies.

(i) The Executive acknowledges that a breach of any of the covenants contained
in Sections 7(a), (f) or (g) may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injury precisely and that, in the event of
such a breach or threat thereof, the Company shall be entitled to a temporary
restraining order and/or a preliminary or permanent injunction, restraining the
Executive from engaging in such prohibited activities or such other relief as
may be required specifically to enforce any of the covenants contained therein.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies for such breach or threatened breach, including, without
limitation, terminating payments to the Executive under Sections 4(f)(2) and
(3).

(ii) The restrictions set forth in Sections 7(a), (f) and (g) are considered by
the parties hereto to be reasonable for the purposes of protecting the business
of the Company. However, if any such restriction is found by a court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it is the intention of the parties that such restriction shall
be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

8. Investment Securities. Nothing in this Agreement shall limit the right of the
Executive to hold or acquire the stock or other investment securities of any
business entity that is registered on a national securities exchange or
regularly traded on a generally recognized over-the-counter market, so long as
the Executive’s interest in any such business entity does not exceed five
percent (5%) of such entity’s ownership.

9. Indemnification. The Company agrees to indemnify, defend and hold harmless
the Executive from and against any and all liabilities to which he or she may be
subject as a result of his or her employment hereunder (as a result of his or
her service as an officer or director of the Company or as an officer or
director of any of its subsidiaries or affiliates), as

 

11



--------------------------------------------------------------------------------

well as the costs, including attorney’s and other professional fees and
disbursements, of any legal action brought or threatened against him or her as a
result of such employment in accordance with the indemnification policies of the
Company to the fullest extent permitted by, and subject to the limitations of,
applicable corporate law.

10. Arbitration.

(a) General. Except for an action for equitable relief that is permitted to be
sought pursuant to Section 7(h), any controversy, dispute, or claim between the
parties to this Agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 10 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
St. Louis, Missouri.

(b) Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
persons (who shall be retired judges or corporate attorneys experienced in
executive employment matters) provided by the office of the American Arbitration
Association having jurisdiction over St. Louis, Missouri. If the parties are
unable to agree upon an arbitrator from the list so drawn, then the parties
shall each strike names alternately from the list, with the first to strike
being determined by lot. After each party has used four strikes, the remaining
name on the list shall be the arbitrator. If such person is unable to serve for
any reason, the parties shall repeat this process until an arbitrator is
selected.

(c) Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this section the parties shall be entitled
to reasonable discovery subject to the discretion of the arbitrator. The
remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

 

12



--------------------------------------------------------------------------------

(d) Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

11. Reimbursement of Legal and Related Expenses.

(a) In the event that any dispute shall arise between the Executive and the
Company relating to his or her rights under this Agreement on or after a Change
of Control, the Company shall reimburse Executive for one-half of all reasonable
legal fees and expenses incurred in connection with such dispute, provided, that
if it is finally determined that the Executive has substantially prevailed in
such dispute, the Company shall reimburse Executive for all such reasonable
legal fees and expenses.

(b) In the event that any dispute shall arise between the Executive and the
Company relating to his or her rights under this Agreement prior to a Change of
Control, the Company shall reimburse Executive for all reasonable legal fees and
expenses incurred in connection with such dispute, so long as it is finally
determined that the Executive has substantially prevailed with respect to at
least one material claim in such dispute.

12. Successors, Binding Agreement.

(a) Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder. As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

(b) Enforceability, Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of the Executive (and his or her personal representatives
and heirs) and the Company and any organization which succeeds to substantially
all of the business or assets of the Company, whether by means of merger,
consolidation, acquisition of all or substantially all of the assets of the
Company or otherwise, including, without limitation, by operation of law. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees or other beneficiaries. If the Executive
should die while any amount would still be payable to him or her hereunder if he
or she had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to his or
her beneficiary.

 

13



--------------------------------------------------------------------------------

13. Assignment. Neither party may assign this Agreement or any of his or her or
its rights, benefits, obligations or duties hereunder to any other person, firm,
corporation or other entity.

14. Withholding. The Company shall be authorized to withhold from any award or
payment it makes under the Agreement, the amount of withholding taxes due with
respect to such award or payment and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
withholding of such taxes.

15. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
personally delivered or on the third business day after being placed in the
mail, postage prepaid, addressed to the parties hereto as follows (provided that
notice of change of address shall be deemed given only when actually received):

 

As to the Company:

  

K-V Pharmaceutical Company

One Corporate Woods Drive

Bridgeton, MO 63044

  

Attention: VP, Human Resources

  

As to the Executive: To the last known address of the

Executive shown

in the Company’s records

The address of any of the parties may be changed from time to time by such party
serving notice upon the other parties.

16. Governing Law; Forum for Disputes. This Agreement shall be governed by the
laws of the State of Missouri (other than Missouri’s principles of conflicts of
laws).

17. Entire Agreement; Modification. Other than any stock option agreement
between the Company and the Executive, this Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and cancels all prior or contemporaneous oral or written agreements
and understandings between them with respect to the subject matter hereof,
including but not limited to any employment agreements and repayment agreements.
This Agreement has been approved by the Company’s Board of Directors, and may
not be amended or modified except by written amendment approved by the Company’s
Board of Directors and the Executive.

18. Benefits of Other Plans and Agreements. If the Executive becomes entitled to
receive severance benefits under the terms of this Agreement, such benefits will
be reduced by other severance benefits payable under any plan, program, policy
or practice of or agreement or other arrangement between the Executive and the
Company. It is intended that

 

14



--------------------------------------------------------------------------------

the Agreement provide benefits that are supplemental to severance benefits that
are actually received by the Executive pursuant to any plan, program, policy or
practice of or agreement or arrangement between the Executive and the Company,
such that the net effect to the Executive of entitlement to any similar benefits
that are contained both in the Agreement and in any other existing plan,
program, policy or practice of or agreement or arrangement between the Executive
and the Company will be to provide the Executive with the greater of the
benefits under the Agreement or under such other plan, program, policy,
practice, or agreement or arrangement. For the avoidance of doubt, the Executive
is not entitled to participate in that certain Special Retention Bonus Plan,
made as of March 2009, or any similar plan.

19. Severability. Should any provision of this Agreement or any part thereof be
held invalid or unenforceable, the same shall not affect or impair any other
provision of this Agreement or any part thereof and the invalidity or
unenforceable of any provision of this Agreement shall not have any effect on or
impair the obligations of the Company or the Executive.

20. Rules of Construction. The captions in this Agreement are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provisions or Sections of this Agreement. All references in this Agreement
to particular Sections are references to the Sections of this Agreement, unless
some other reference is clearly indicated.

21. Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

 

K-V PHARMACEUTICAL COMPANY

By:

 

/s/ David Van Vliet

Name:

 

David Van Vliet

Title:

 

Interim President/Chief Executive Officer

 

/s/ Stephen A. Stamp

Stephen A. Stamp

[SIGNATURE PAGE – EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

APPENDIX A GENERAL RELEASE OF CLAIMS

Consistent with Section 4(g) of the Employment Agreement dated April 7, 2010
(the “Employment Agreement”) between me and K-V Pharmaceutical Company (the
“Company”) and in consideration for and as a condition of my receipt of the
severance payments and benefits set forth in Section 4(f)(2) or (3) of the
Employment Agreement, as the case may be, I, on behalf of myself and my agents,
heirs, executors, administrators, successors, and assigns, do fully release and
discharge forever the Company, all of its subsidiaries and affiliate
corporations and entities, as well as all their respective predecessors,
successors, assigns, directors, officers, partners, agents, employees, former
employees, executors, attorneys, and administrators (hereinafter “the Company,
et al.”), from all complaints, demands, lawsuits, causes of action, and claims
of any nature whatsoever, whether known, unknown, or unforeseen, which I have or
may have against the Company, et al., for any reason whatsoever, whether in law
or in equity, under federal, state or other law, whether the same be upon
statutory, tort, contract or other basis, including, but not limited to, all
complaints, demands, lawsuits, causes of action, and claims arising out of:
(1) my employment with the Company, (2) my separation from employment with the
Company, (3) the Employment Agreement and/or any other agreement between me and
the Company (except for obligations in such agreements that expressly survive my
separation from employment), or (4) any event, transaction, or matter occurring
or existing on or before the date of my executing this General Release.

This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination or harassment (including any
claims coming within the scope of Title VII of the Civil Rights Act, the Civil
Rights Act of 1866 (known as Section 1981), the Age Discrimination in Employment
Act (as defined herein), the Older Workers Benefit Protection Act, the Equal Pay
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, and
the Missouri Human Rights Act, all as amended, or any other applicable federal,
state, or local law), claims under the Employee Retirement Income Security Act,
as amended, claims under any applicable federal, state or local statute relating
to payment of wages, claims concerning recruitment, hiring, termination, salary
rate, severance pay, equity, stock options, benefits due, sick leave, vacation
pay, life insurance, group medical insurance, any other fringe benefits, libel,
slander, defamation, intentional or negligent misrepresentation and/or
infliction of emotional distress, together with any and all tort or other claims
which might have been asserted by me or on my behalf against the Company, et
al., in any complaint, demand, lawsuit, cause of action, or claim.

Notwithstanding the foregoing or any other provision of this General Release, I
am not releasing: (1) any claims that may not be released by a private agreement
as a matter of law; and (2) any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims on my behalf against the
Company, et al., I waive any right to recover monetary damages as a result
thereof.

I agree not to file or otherwise institute any complaint, demand, lawsuit, cause
of action, or claim seeking damages or other relief and not to otherwise assert
any complaints, demands, lawsuits, causes of action, or claims that are lawfully
released herein. I further hereby irrevocably and unconditionally waive any and
all rights to recover any relief or damages

 

A-1



--------------------------------------------------------------------------------

concerning the complaints, demands, lawsuits, causes of action, and claims that
are lawfully released herein. I represent and warrant that I have not previously
filed or joined in any such complaints, demands, lawsuits, causes of action, or
claims against any of the Company, et al.

Nothing in this General Release shall be construed to prohibit me from filing a
charge with or participating or cooperating in any investigation or proceeding
conducted by the EEOC, the National Labor Relations Board (NLRB) or any state or
local agency. Notwithstanding the foregoing, I agree to waive my right to
recover individual relief in any such charge, complaint or lawsuit filed by me
or anyone on my behalf.

I hereby forever release the Company, et al., from any liability or obligation
to reinstate or reemploy me in any capacity, and I waive any right to be hired
or placed in any position or to any future employment of any nature with the
Company, et al.

I agree and understand that I am specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., a federal
statute that prohibits employers from discriminating against employees who are
age 40 or over. I acknowledge that:

(1) I have read and understand this General Release and execute it voluntarily
and without coercion;

(2) I have been given an opportunity of twenty-one (21) days to consider this
General Release;

(3) I have been encouraged by the Company to discuss fully the terms of this
General Release with legal counsel of my own choosing; and

(4) For a period of seven (7) days following my execution of this General
Release, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act.

If I elect to revoke the waiver of claims arising under the Age Discrimination
in Employment Act within this seven-day period, I must inform the Company by
delivering a written notice of revocation to the Company, c/o Vice President,
Human Resources, K-V Pharmaceutical Company, One Corporate Woods Drive,
Bridgeton, Missouri, 63044, no later than 11:59 p.m. on the seventh calendar day
after I execute this General Release. I understand that, if I elect to exercise
this revocation right, this General Release shall be voided in its entirety at
the election of the Company and the Company shall be relieved of all obligations
to provide the severance payments and benefits set forth in Sections 4(f)(2) and
(3) of the Employment Agreement. I further understand that such severance
payments and benefits will not begin to be provided unless and until the
revocation period expires without my exercising the revocation right. I may, if
I wish, elect to execute this General Release prior to the expiration of the
21-day consideration period, and I agree that if I elect to do so, my election
is made freely and voluntarily and after having an opportunity to consult
counsel.

[SIGNATURE PAGE FOLLOWS]

 

A-2



--------------------------------------------------------------------------------

AGREED:

             

Stephen A. Stamp

   

Date

 

 

 

[SIGNATURE PAGE – GENERAL RELEASE]

 

A-3



--------------------------------------------------------------------------------

SCHEDULE 1

K-V Pharmaceutical Company

Long-Term Incentive Award Terms

K-V Pharmaceutical Company (the “Company”) hereby grants on April 8, 2010 (the
“Grant Date”) to Executive a 50,000 long-term incentive award (“LTIs”), subject
to the terms and conditions set forth below. Unless otherwise indicated herein,
all capitalized terms not otherwise defined herein shall have the meanings set
forth in the Employment Agreement between Executive and the Company, dated as of
the Grant Date (the “Employment Agreement”).

Neither Executive’s LTIs nor this Schedule gives Executive the right to any
shares of Stock or to any other equity in the Company. Furthermore, neither
Executive’s LTIs nor this Schedule gives Executive any rights of a Company
shareholder, including any voting or dividend rights.

Vesting

The LTIs vest in the following amounts at the close of business at Company
headquarters on the following dates: (i) 16,666 of LTIs on the first
(1st) anniversary of the Grant Date; (ii) 16,667 of LTIs on the second
(2nd) anniversary of the Grant Date; and (iii) 16,667 of LTIs on the third
(3rd) anniversary of the Grant Date, in each case so long as Executive has
remained continuously in employment with the Company (“Employment”) on such
vesting date. The LTIs will expire at the close of business at Company
headquarters on the fourth (4th) anniversary of the Grant Date or earlier as
described in more detail below upon the termination of Executive’s Employment.

Exercise and Settlement of LTIs

Subject to the other terms in this Schedule, Executive’s LTIs may be exercised
by written notice to the Company. Such notice shall state that the LTIs are
being exercised thereby and the number of the LTIs being exercised. Such notice
shall be signed by Executive and, in the event of exercise after Executive’s
death or Disability, shall be signed by an authorized person (as described
below) and shall be accompanied by appropriate proof of the right of such person
to exercise Executive’s LTIs.

Upon exercise of the LTIs, the Company shall pay Executive in cash the
“Settlement Amount,” which is defined herein as an amount equal to the product
of (i) the number of the LTIs being exercised, multiplied by (ii) the amount
equal to (A) the “Fair Market Value” (as defined below) of a share of Class A
Common Stock, par value $.01 per share (the “Stock”), on the exercise date minus
(B) the Fair Market Value of a share of Stock on the Grant Date. The Company
shall pay in cash the Settlement Amount to Executive within thirty (30) days of
the exercise date. For the avoidance of doubt, no Settlement Amount shall be
paid if the Fair Market Value of a share of Stock on the exercise date is less
than the Fair Market Value of a share of Stock on the Grant Date.

“Fair Market Value” of a share of Stock (i) on Grant Date shall be $1.54 and
(ii) on any applicable exercise date shall mean the closing price of Stock on
the New York Stock Exchange on such exercise date or, if no sale of Stock is
reported for such trading day, on the next preceding day on which any sale shall
have been reported.

 

SCH1-1



--------------------------------------------------------------------------------

Effects of Termination of Employment on LTIs

Termination for Cause - If Executive’s Employment is terminated for Cause by the
Company, then Executive shall immediately forfeit all rights to any LTIs and the
LTIs shall immediately expire.

Death or Disability - If Executive’s Employment is terminated due to death or
Disability, then the unvested portion of Executive’s LTIs shall be forfeited.
The vested portion of Executive’s LTIs shall be exercisable by Executive’s
estate, personal representative, or beneficiary at any time within twelve
(12) months following the date of Executive’s death or Termination Date for
Disability, but in no event beyond the close of business at Company headquarters
on the fourth (4th) anniversary of the Grant Date.

Voluntary Termination; Termination Without Cause - If Executive voluntarily
terminates his Employment or the Company terminates Executive’s Employment
without Cause, then the unvested portion of Executive’s LTIs shall be forfeited.
The vested portion of Executive’s LTIs shall be exercisable by Executive at any
time within ninety (90) days following the Termination Date; provided, however,
that if Executive fails to comply with any advance notice of termination
required in the Employment Agreement for voluntary terminations other than upon
Relocation, then Executive only may exercise the vested portion of his LTIs
within thirty (30) days following the Termination Date. In no event may
Executive’s LTIs be exercised beyond the close of business at Company
headquarters on the fourth (4th) anniversary of the Grant Date.

Change of Control - Notwithstanding the vesting schedule set forth above, in the
event that, within twelve (12) months after the occurrence of a Change of
Control, Executive is terminated without Cause by the Company or Executive
terminates his Employment upon Relocation, then one hundred percent (100%) of
Executive’s LTIs shall immediately vest and become exercisable by Executive at
any time within ninety (90) days following the Termination Date, but in no event
may they be exercised beyond the close of business at Company headquarters on
the fourth (4th) anniversary of the Grant Date.

Adjustments or Recapitalization

Upon any readjustment or recapitalization of the Company’s capital stock whereby
the character of the Stock shall be changed, appropriate adjustments shall be
made so that the amounts payable upon exercise of the LTIs after such
readjustment or recapitalization shall be the substantial equivalent of the
amounts payable upon exercise of the LTIs prior to such readjustment or
recapitalization.

*     *     *     *     *

 

SCH1-2